       Case 2:20-cr-00005-SMJ      ECF No. 57     filed 05/27/20    PageID.197 Page 1 of 6
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON




1                                                             May 27, 2020
                                                                   SEAN F. MCAVOY, CLERK


2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                     No. 2:20-cr-00005-SMJ-01
5                                                      2:20-cr-00005-SMJ-02
                                Plaintiff,
6                                                  ORDER SETTING HEARING BY
                  v.                               VIDEOCONFERENCE
7
     MONICA PESINA, (01),
8    NICHOLAS SEAN CARTER, (02),

9                               Defendants.

10

11         In light of the ongoing public health crisis caused by the outbreak of the

12   Coronavirus Disease 2019 (COVID-19) and the current status of Benton and

13   Yakima Counties in the phased Safe Start plan announced by Washington Governor

14   Jay Inslee, the Court has determined it is in interests of justice to conduct the hearing

15   on Defendant Carter’s (02) Motion to Suppress Evidence in this matter remotely.

16   As such, consistent with Eastern District of Washington General Order 20-101-3,

17   the hearing on the Motion to Suppress Evidence, ECF Nos. 48 and 50, currently

18   set for in-person hearing June 3, 2020, is STRICKEN and RESET to June 3, 2020

19   at 8:30 A.M. by videoconference from Richland Courtroom 189 to the Benton

20   County Jail before Judge Salvador Mendoza, Jr. Defendants’ presence for the




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 1
       Case 2:20-cr-00005-SMJ    ECF No. 57   filed 05/27/20   PageID.198 Page 2 of 6




1    videoconference will be arranged with the facility where Defendants are

2    incarcerated.

3          IF EITHER DEFENDANT, AFTER CONSULTATION WITH

4    DEFENSE COUNSEL, DOES NOT CONSENT TO THE HEARING BEING

5    CONDUCTED BY VIDEOCONFERENCE, DEFENDANT SHALL FILE A

6    NOTICE SO INDICATING AND SHALL REQUEST THE FORM OF

7    RELIEF DEFENDANT DEEMS APPROPRIATE BY NO LATER THAN

8    THREE DAYS AFTER THE ENTRY OF THIS ORDER. Id. § 15002(b)(4).

9    Prior to filing any such objection, Defendant shall confer with counsel for the

10   Government and state the Government’s position in his or her objection.

11         ALL PARTIES MUST READ THE FOLLOWING INFORMATION

12   CAREFULLY,         AS      IT   PROVIDES         IMPORTANT          GUIDANCE

13   CONCERNING THE MANNER IN WHICH THE HEARING IS TO BE

14   CONDUCTED.

15   A.    Hearing Information

16         Hearing content provided via videoconference access MUST NOT be

17   recorded or rebroadcast. Non-parties may call the Court’s public conference line

18   at 1-888-808-6929, Access code 3648461 (no security code required), five minutes

19   before the scheduled conference time. Case participants will be provided with

20   separate call-in details by private email from the Court’s staff to use for this




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 2
       Case 2:20-cr-00005-SMJ     ECF No. 57    filed 05/27/20   PageID.199 Page 3 of 6




1    videoconference.

2    B.    Exhibits

3          Any party intending to present exhibits at the hearing shall ensure the exhibits

4    are digitized in a manner compatible with remote presentation. Specifically, counsel

5    shall compile all documents into a single, combined PDF file and ensure each page

6    within the document is consecutively numbered.

7          In civil cases, the Plaintiff(s) shall consecutively number exhibits from 1

8    through 499 and Defendant(s) shall consecutively number exhibits from 500

9    through 999. In criminal cases, the Government shall consecutively number exhibits

10   from 1 through 999. In single-defendant criminal cases, Defendant shall

11   consecutively number exhibits from 1000 through 1999; in multi-defendant

12   criminal cases, Defendants shall consecutively number exhibits from x000 to x999,

13   substituting “x” for each Defendant’s assigned case identifier (e.g., Defendant 3

14   would number exhibits from 3000 to 3999, etc.).

15         Any exhibit not compatible with the PDF file format (e.g., an audio or video

16   file) must be presented in a readily accessible file format using software commonly

17   available (e.g., .mp4 for video files, and .mp3 for audio files). Each non-PDF file

18   must be clearly identified by its file name. The Government shall name each such

19   file “Government xxxx,” substituting “xxxx” with the number that follows the

20   number assigned to the last exhibit in the combined PDF file. The Plaintiff shall




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 3
       Case 2:20-cr-00005-SMJ       ECF No. 57    filed 05/27/20   PageID.200 Page 4 of 6




1    name each such file “Plaintiff xxxx” with “xxxx” replaced by the number following

2    the number assigned to the final exhibit in the combined PDF file. The Defendant

3    shall name each such file “Defendant xxxx,” substituting “xxxx” with the number

4    following the number assigned to the last exhibit in the combined PDF file.

5           Each party shall also submit a list of exhibits the party intends to introduce at

6    the hearing. The parties shall provide their exhibit list in the following format:
              Ex. #    Admitted Description
7
              1                 Photograph of items seized
              2                 Aerial video surveillance from 1/1/2011.
8
                                Start Time: 01:03:23
                                End Time: 01:09:54
9

10          Exhibit lists shall include a unique exhibit number and a brief description of

11   the exhibit. For all exhibits consisting of an audio or video file, the exhibit list must

12   designate the precise beginning and ending time indexes of the portion of the file

13   the party intends to use at trial.

14          EACH PARTY’S DIGITIZED EXHIBITS AND EXHIBIT LIST

15   SHALL BE PROVIDED ELECTRONICALLY TO (1) ALL OTHER

16   PARTIES, (2) ANY WITNESS WITH WHOM THE PARTY ANTICIPATES

17   USING THE EXHIBIT, AND (3) THE COURT BY EMAIL TO

18   MendozaOrders@waed.uscourts.gov BY NO LATER THAN SEVENTY-

19   TWO (72) HOURS PRIOR TO THE SCHEDULED HEARING.

20          Parties experiencing technical difficulties with digitizing exhibits or




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 4
          Case 2:20-cr-00005-SMJ   ECF No. 57    filed 05/27/20   PageID.201 Page 5 of 6




1    electronically delivering them as described above may contact the Court’s help desk

2    by email at HelpDesk@waed.uscourts.gov or by phone at (509) 458-3421.

3    C.      Witnesses

4            Any party intending to present the testimony of a witness, including that of a

5    party, shall be responsible for arranging the witness’s access to the technology

6    necessary to present their testimony (i.e., a suitable computer with high-speed

7    internet connection, video camera, and microphone) in coordination with the

8    District’s IT professional. To ensure the Court and its staff have adequate

9    opportunity to prepare for the hearing, any party wishing to present the testimony

10   of a witness at the hearing shall so notify the courtroom deputy, and contact the

11   Court’s help desk by email at HelpDesk@waed.uscourts.gov or by phone at

12   (509) 458-3421, by no later than seven days prior to the scheduled hearing.

13           Also, by no later than seven days prior to the scheduled hearing, each party

14   shall file and serve a list of witnesses that party intends to call to testify at the

15   hearing. In criminal matters, the witness list must identify the existence, but need

16   not include the name, of any confidential informant the Government intends to call

17   to testify. Each party shall email copies of their witness list to the Court at

18   MendozaOrders@waed.uscourts.gov.

19   //

20   //




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 5
       Case 2:20-cr-00005-SMJ    ECF No. 57   filed 05/27/20   PageID.202 Page 6 of 6




1    D.    Sealed Hearings

2          Any party who anticipates requesting to seal all or part of any hearing shall

3    so notify the courtroom deputy by no later than seven days prior to the scheduled

4    hearing.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

7    Service.

8          DATED this 27th day of May 2020.

9

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER SETTING HEARING BY VIDEOCONFERENCE – 6
